83826: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19210: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83826


Short Caption:RUSSELL APTS., LLC VS. DIST. CT. (DAVIS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A769993Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerOvation Business ServicesTaylor R. Anderson
							(Hall Jaffe & Clayton, LLP)
						Monte Hall
							(Hall Jaffe & Clayton, LLP)
						Steven T. Jaffe
							(Hall Jaffe & Clayton, LLP)
						


PetitionerRussell Apts., LLCTaylor R. Anderson
							(Hall Jaffe & Clayton, LLP)
						Monte Hall
							(Hall Jaffe & Clayton, LLP)
						Steven T. Jaffe
							(Hall Jaffe & Clayton, LLP)
						


Real Party in InterestLisa Ann DavisJeffrey Cole Gunn
							(Mainor Wirth)
						Breanna K. Hartmann
							(Mainor Wirth)
						James D. Urrutia
							(Mainor Wirth)
						


Real Party in InterestSidney DavisJeffrey Cole Gunn
							(Mainor Wirth)
						Breanna K. Hartmann
							(Mainor Wirth)
						James D. Urrutia
							(Mainor Wirth)
						


RespondentJessica K. Peterson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/23/2021Filing FeeFiling fee paid. E-Payment $250.00 from Steven T. Jaffe. (SC)


11/23/2021Petition/WritFiled Petition for Writ of Prohibition Or, In the Alternative, Writ of Mandamus. (SC)21-33620




11/23/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-33621




11/23/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-33622




12/20/2021Order/ProceduralFiled Order Directing Answer.  Real Parties in Interests' Answer to Petition for Writ due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-36202




01/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real parties in interest's answer to the petition for writ due: February 1, 2022. (SC)22-00204




01/31/2022Notice/IncomingFiled Notice of Appearance. (SC)22-03210




02/01/2022AppendixFiled Real Parties in Interest Appendix to Answer to Writ Petition. (SC)22-03443




02/01/2022Petition/WritFiled Real Parties in Interest Answer to Petition for Writ. (SC)22-03448




02/04/2022MotionFiled Petitioner's Emergent Motion to Strike Real Party In Interest's Answering Brief and Appendix for Violating NRAP 30(b)(1) and Motion to Extend Time to File Reply. (SC)22-03958




02/11/2022MotionFiled Real Parties in Interest Response to Motion to Strike. (SC)22-04780




02/18/2022MotionFiled Petitioners' Reply to Motion to Strike Real Party in Interest's Answering Brief and Appendix for Violating NRAP 30(g)(1) and Motion to Extend Time to File Reply. (SC)22-05513




03/04/2022Order/ProceduralFiled Order Denying Motion to Strike and for Sanctions. Petitioners have filed a motion to strike portions of real parties in interest's appendix and real parties in interest's answer to the petition. The motion is denied.  Petitioners' motion to strike is denied. Petitioners shall have 14 days from the date of this order to file any reply in support of their petition. Petitioners additionally move for sanctions. The request for sanctions is denied. fn1 [Accordingly, petitioners' request for an extension of time to file the reply  is denied as moot.] (SC)22-06934




03/18/2022Petition/WritFiled Petitioners' Reply to Answer to Petition. (SC)22-08637




06/17/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/KP/MG  (SC)22-19210




07/12/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-21862




07/12/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View